DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

Claim Status
Claims 48-54 and 56-65 are pending.
Claim 55 is cancelled.
Claims 56 and 58-59 are withdrawn as being directed to a non-elected invention, the election having been made on 7/1/2019.
Claims 48-54, 57, and 60-65 have been examined.

Priority
This application is a CON of 15/245,693 08/24/2016 PAT 10046060
15/245,693 is a DIV of 14/585,028 12/29/2014 PAT 9433685
14/585,028 is a DIV of 13/377,519 06/13/2012 PAT 8933013
13/377,519 is a 371 of PCT/US2010/038226 06/10/2010

13/377,519 is a CIP of 12/323,915 11/26/2008 PAT 8080518
12/323,915 has PRO 60/992,678 12/05/2007
The limitation of lodoxamide in new claim 65 is first disclosed in the application of PCT/US2010/038226 06/10/2010; thus the prior art date of claim 65 is the effective filing date of 13/377,519 on 06/10/2010.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. 	Claims 48-54, 57, and 60-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tymianski (US 2003/0050243 Al, previously cited 3/26/2020.) in view of Lindsberg et al. (US 2006/0276455 Al, previously cited 3/26/2020.).
A method of inhibiting cerebral ischemia due to endovascular surgery, comprising:
administering to a subject undergoing endovascular surgery a pharmacologic agent that inhibits binding of PSD95 to NDMAR 2B linked to a tat peptide of 5-30 amino acids in a regime effective to inhibit cerebral ischemia; and
administering to the subject a mast cell degranulation inhibitor, whereby the mast cell degranulation inhibitor can inhibit an-anti-inflammatory response inducible by the internalization peptide and/or the mast cell degranulation inhibitor is administered within a period of 30 minutes before to 15 minutes after the pharmacological agent. The underlined whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04 (I).
Tymianski teaches a method of inhibiting binding of PSD95 to NMDAR 2B by administering a Tat fusion peptide (TA T-NR2B 9c) to protect neurons from excitotoxic insults [Fig 5A and 6F shown as follows] and dramatically reduced cerebral infarction volume in rats subjected to transient focal cerebral ischemia [Abstract, 0046]. Tymianski suggests the Tat peptide sequence is SEQ ID NO: 2 consisting of YGRKKRRQRRR [0058, SEQ ID NO: 2] fusion to the preferred therapeutic peptide of KLSSIESDV (SEQ ID NO: 1) [0059], reading on the limitation of NDMAR 2B linked to a tat peptide of 5-30 amino acids. Tymianski teaches Tat fusion peptide (TAT-NR2B9c) inhibit PSD-95 binding to its receptor (Fig 5A). Tymianski further suggests the fusion peptide YGRKKRRQRRR-KLSSIESDV (TAT-NR2B9c shown in 
    PNG
    media_image1.png
    384
    917
    media_image1.png
    Greyscale
Fig 6F as follows) protect the damage to neurons comprising anoxia, ischemia, excitotoxicity, lack of neurotrophic support, disconnection, and mechanical injury [0053] substantially to the same clinical symptoms of cerebral ischemia due to endovascular surgery.
Tymianski does not explicitly teach further administering a mast cell degranulation inhibitor for treating cerebral ischemia. 
Lindsberg et al. teaches use of a mast cell activation or degranulation blocking agent in the manufacture of a medicament for the treatment of cerebral ischemia (Title an Abstract; Fig 4). Lindsberg et al. teaches the treatment comprising surgical procedures associated with a
recognizable risk of cerebral ischemia [0035] and surgical procedures associated with physical brain handling of brain and meningeal tissues (reading on endovascular surgery), that could cause significant mast cell degranulation through mechanical forces [0042]. Lindsberg et al. suggests a mast cell degranulation-blocking agent administered before, preferably at least 5 minutes, in particular at least 10 minutes before the patient is subjected to conditions, which normally are conducive to cerebral ischemia [0056]. Lindsberg et al. further suggests a mast cell degranulation-blocking agent may be administered in combination with other therapeutically active ingredients [0062], reading on the limitation of administering mast cell degranulation inhibitor within a period of 30 minutes before to 15 minutes after the pharmacological agent. Since Lindsberg's mast cell degranulation blocking agent is a mast cell degranulation inhibitor, Lindsberg's mast cell degranulation blocking agent would be able to inhibit an inflammatory response induced by the internalization peptide of Tat as claimed. MPEP 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06). In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442,445, 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960). As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art. Therefore, since each of the references teaches a composition (YGRKKRRQRRR-KLSSIESDV or a mast cell degranulation blocking agent) that are effective in treating cerebral ischemia, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective in treating cerebral ischemia. Thus, combining them flows logically from their having been individually taught in prior art, reading on claims 48-50.
With respect to claims 51-52, Lindsberg et al. suggests a mast cell degranulation blocking agent may be administered by any means that results in the contact of the active agent with the agent's site of action in the body of a patient [0062, 0064].
With respect to claim 53, Lindsberg et al. suggests a mast cell degranulation-blocking agent administered before, preferably at least 5 minutes, in particular at least 10 minutes before the patient is subjected to conditions (reading on administered once during the disease episode), which normally are conducive to cerebral ischemia [0056].
With respect to claim 54, Lindsberg et al. further suggests a mast cell degranulation blocking agent may be administered as the sole active agent in a pharmaceutical composition, or they can be used in combination with other therapeutically active ingredients [0062].
With respect to claims 57, and 60-62, Tymianski suggests the Tat peptide sequence is SEQ ID NO: 2 consisting of YGRKKRRQRRR [0058] fusion to the preferred therapeutic peptide of KLSSIESDV (SEQ ID NO: 1) [0059].
One of ordinary skill in the art would have been motivated to combine Tymianski fusion peptide with Lindsberg’s mast cell degranulation blocking agent because Lindsberg et al. suggest a mast cell degranulation-blocking agent in combination with other therapeutically active ingredients [0062], to treat cerebral ischemia (Title and Abstract; Fig 4) related to surgical procedures associated with a recognizable risk of cerebral ischemia [0035, 0042]. The combination would have reasonable expectation of success because both references teach a method of treating cerebral ischemia (Title and Abstract; Fig 4).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Applicant’s Arguments
MPEP 2141 V (B) provides that prima facie obvious can be rebutted when the "elements in combination do not merely perform the function that each element performs separately." (Remarks, p5, para 2). The unexpected result of a mast cell degranulation inhibitor inhibiting an inflammatory response inducible by an internalization peptide represents an interaction from a specific combination of agent types. The unexpected result would not be present when either agent is used alone or in combinations with unrelated classes of agent (p7, last para).

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive for the reasons as follows.
The argument is not persuasive because the allegedly unexpected result of a mast cell degranulation blocking agent to inhibit inflammatory response is actually expected because Lindsberg et al. teach mast cell degranulation liberates proinflammatory factors such as histamine or chemokines [0030] and further teach the inflammatory cell response is also inhibited through interventions blocking MC activation and degranulation [0117, p9, col 1]. Thus, one of ordinary skill in the art before the effective date would expect Lindsberg’s degranulation blocking agent to inhibit mast cell degranulation and mast cell degranulation-mediated inflammation in contradiction to applicant’s assertion.
For at least the reasons above, the argument is not persuasive.

2.	Claims 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tymianski in view of Lindsberg et al. as applied to claims 48-54, 57, and 60-62 and further in view of Powell et al. (Pharm Res. 1993 Sep;l0(9): 1268-73, previously cited 10/24/2019.).
Claims 63 and 64 are drawn to the internalization peptide of SEQ ID NO: 6 further comprising one or more D-amino acids.
Tymianski in view of Lindsberg et al. teach a method of inhibiting cerebral ischemia due to endovascular surgery, comprising: administering to a subject undergoing endovascular surgery and a mast cell activation or degranulation blocking agent for the treatment of cerebral ischemia as applied to claims 48-54, 57, and 60-62 above.

    PNG
    media_image2.png
    146
    525
    media_image2.png
    Greyscale
Powell et al. teach "For most of the L-amino acid peptides studied, the predominant degradation mechanism is exopeptidase-catalyzed cleavage. Peptides that were protected by D-amino acids at both termini were found to be more stable than predicted" (Abstract). Powell et al. further shows terminal D-amino acid(s) introduced to a peptide significantly enhance the half-life of a modified peptide shown as follows (p1270, Fig 2). Because Powell et al. teach the use of terminal D-amino acid to prevent protein degradation, one of ordinary skill in the art would have been taught and/or suggested to use one or more terminal D-amino acids in Tymianski's therapeutic peptide to enhance its half-life in serum and/or plasma for in vivo use, reading on claims 63-64.
One of ordinary skill in the art would have been taught to use one or more D-amino acids in Tymianski's therapeutic peptide because Powell et al. teach terminal D-amino acid(s) introduced into a peptide significantly enhance the half-life of a modified peptide (p1270, Fig 2). The combination would have reasonable expectation of success because both references suggest a peptide in contact with human serum or plasma. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Applicant’s Arguments
Powell is cited as teaching terminal D-amino acids are more stable. However, replacing L for D amino acids is generally ineffective in creating mimetics of apparent molecule because it alters side chain orientations with respect to target sites (Garton et al., PNAS 115, 1505-1510). The effect of D-amino acids on mast cell degranulation is further unpredictable (p8, para 2).
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive because Applicant did not provide any evidence to support terminal D-amino acid modification of TAT-NR2B9c cannot inhibit cerebral ischemia or terminal D-amino acid modification of Tat does not induce mast cell degranulation as argued by applicant. 

3. 	Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tymianski in view of Lindsberg et al. as applied to claims 48-54, 57, and 60-62 and further in view of Kubes et al. (Cardiovasc Res. 1996 Oct;32(4):699-708., previously cited 3/6/2020.).
Claim 65 is drawn to the mast cell degranulation inhibitor is lodoxamide.
Tymianski in view of Lindsberg et al. teach a method of inhibiting cerebral ischemia due to endovascular surgery, comprising: administering to a subject undergoing endovascular surgery and a mast cell activation or degranulation blocking agent for the treatment of cerebral ischemia as applied to claims 48-54, 57, and 60-62 above.
Tymianski in view of Lindsberg et al. do not explicitly teach a mast cell activation or degranulation blocking agent as lodoxamide.
Kubes et al. teach ischemia/reperfusion- and bacterial toxin- (e.g., antigen of Helicobacter pylori and Clostridium difficile) induced leukocyte recruitment is at least in part mast cell dependent degranulation (Abstract; p700, col 2, Sec 2. Mast cells recruit leukocytes). Kubes et al. teach that Lodoxamide, a mast cell stabilizer, effectively prevents the mast cell degranulation in rat mesentery that is elicited by TX-A exposure (p707, col 1, para 2). Thus, one of ordinary skill in the art would have been suggested and/or motivated to administer lodoxamide to prevent the mast cell degranulation for the treatment of cerebral ischemia, reading on claim 65.
One of ordinary skill in the art would have been taught to use lodoxamide as a mast cell activation or degranulation blocking agent for the treatment of cerebral ischemia because Kubes et al. teach that Lodoxamide, a mast cell stabilizer, effectively prevents the mast cell degranulation (p707, col 1, para 2). The combination would have reasonable expectation of success because the references teach mast cell degranulation during ischemia.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. See response to arguments above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48-54, 57, and 60-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1, 5, 7, 15, and 18 of U.S. Patent No. 8,080,518 B2 (the '518 patent, previously cited 11/24/2020) in view of Lindsberg et al. (US 2006/0276455 Al, previously cited 11/24/2020).
Claim 1 of the '518 patent disclosed a method of delivering a pharmaceutical agent comprising (i) administering the pharmacologic agent linked to an internalization peptide to the subject and (ii) administering an anti-inflammatory agent inhibits an inflammatory response from mast cell degranulation (reading mast cell de granulation inhibitor according to claim 15 of the '518 patent induced by the internalization peptide. Claim 5 of the '518 patent disclosed the internalization peptide comprising a tat peptide YGRKKRRQRRR (SEQ ID NO: 2). Claim 7 of the '518 patent disclosed the pharmacologic agent linked to the tat peptide is the peptide of KLSSIESDV (SEQID NO:5). The specification of the '518 patent further defines SEQ ID NO: 6 consisting of YGRKKRRQRRR-KLSSIESDV and the composition is administered to treat ischemia (col 26, line 39-42).
Claims 1, 5, 7, and 15 of the '518 patent do not explicitly teach the method is administered to a subject for inhibiting cerebral ischemia due to endovascular surgery.
Lindsberg et al. teaches the treatment comprising surgical procedures associated with a recognizable risk of cerebral ischemia [0035] and surgical procedures associated with physical brain handling of brain and meningeal tissues that could cause significant mast cell degranulation through mechanical forces [0042]. Lindsberg et al. suggests a mast cell degranulation-blocking agent administered before, preferably at least 5 minutes, in particular at least 10 minutes before the patient is subjected to conditions, which normally are conducive to cerebral ischemia [0056]. Thus, a combination of claims 1, 5, 7, 15 in the '518 patent and Lindsberg et al. is obvious to this instant claims 48-50, 53-54, 57, and 60-62.
Claim 18 of the '518 patent disclosed the composition administered intravenously, further satisfying the instant claims 51-52.

Response to Arguments
Applicant's argument of “We will consider filing a terminal disclaimer if the present claims are otherwise found allowable” filed 2/24/2021 have been fully considered but they are not persuasive because the argument does not overcome the ODP rejection of record.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
24-July-2021
/Soren Harward/Primary Examiner, Art Unit 1631